DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Myers on 5/10/2022.

The application has been amended as follows: 
In claim 11, on line 13, “the knurling process” has been changed to -a knurling process-.
Claim 12 has been cancelled.

Allowable Subject Matter
Claims 1-2, 5-11, 14-15, 18-19, and 21-22 are allowed.
Claim 1 incorporates the allowable limitations of previously allowable claim 4, discussed in the final rejection dated 4/22/2022. The reasons for allowability of claim 10 were discussed in the final rejection dated 4/22/2022. Additionally, claim 11 is allowable because the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique method of arranging the plurality of ridges on perimeters of the plurality of indentations, wherein the plurality of ridges is formed by material of the terminal preform displaced from the plurality of indentations by a knurling process, and in combination with all other elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833